           Case 1:19-cr-00880-RA Document 61
                                          60 Filed 08/11/21 Page 1 of 1




                                        LAW OFFICE OF
                                       JESSE M. SIEGEL
(Tel) 212-207-9009                  299 Broadway, Suite 800
(Fax) 212-619-6742                 New York, New York 10007                   JesseMSiegel@aol.com




                                                     August 11, 2021


BY ECF

Hon. Ronnie Abrams, District Judge                                             Application granted.
United States District Court for the
Southern District of New York                                                  SO ORDERED.
Thurgood Marshall U.S. Courthouse
40 Foley Square
                                                                               ____________________
New York, NY 10007
                                                                               Ronnie Abrams,U.S.D.J.
                                                                               August 11, 2021
                       Re: United States v. Misty Infante, 19 Cr. 880 (RA).

Dear Judge Abrams:

       As counsel to Misty Infante, defendant in the above-referenced case, I request that the
conditions of her release on bail be modified to permit her to travel with her partner to Puerto
Rico to celebrate her birthday, from September 2nd through 6th, 2021. She is released on a
$50,000 PRB that currently restricts her travel to the Southern and Eastern Districts of New
York.

         I have spoken with A.U.S.A. Michael Neff, who consents to this request provided (1)
Pretrial Services has no objection, and (2) Ms. Infante will comply with all COVID-related
rules/policies/restrictions on this trip, whether federal, state, or local. I have also spoken with
U.S. Pretrial Officer Rena Bolin, who does not object and concurs in the condition stated by the
government. Ms. Infante agrees that she will comply with all COVID-related rules, policies and
restrictions.

       I further request that Pretrial Services be permitted to temporarily return Ms. Infante’s
passport to her if needed as identification on the trip.

        Thank you for your attention to this application.

                                                     Very truly yours,

                                                     /s/
                                                     Jesse M. Siegel
